DETAILED ACTION
The present application, filed on 02/25/2021, is being examined under the first inventor to file provisions of the AIA .
The following is a non-final Third Office Action on the merits in response to applicant’s RCE filing from 08/02/2022.
Claims 1-12 are pending and have been considered below.

Priority
The application claims priority to foreign application EP 20159573.3, filed on 02/26/2020. The priority is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/25/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Response to Arguments
Applicant’s arguments, filed 08/02/2022, with respect to claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments and arguments, filed 08/02/2022, with respect to claims 8-10 have been fully considered and are persuasive.  The rejection of claims 8-10 has been withdrawn. 

Claim Objections
Claim 8 is objected to because of the following informalities: “within a outer sleeve” should read, “within an outer sleeve”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mosler (EP 1314585), as cited by applicant, in view of Verzicht (DE 4010378), as cited by applicant.
Regarding claim 1, Mosler discloses {Figure 4} an assembly comprising: a bushing {8, 48}: having a longitudinal center line {along 28}, having an inner sleeve {26 (24, 25)} with a mounting bore {28} that extends through the inner sleeve from a top surface {near 22} to a bottom surface {near 23}, an outer sleeve {9, 32 + 33 + 34} and a spring member {30} extending along a height along the longitudinal center line, the assembly further comprising a transverse member {2} that is attached to the outer sleeve {9 (via 4)}, wherein in a vertical cross-section that comprises the longitudinal center line along the height, the bushing comprises: a first outer surface of the inner sleeve {26 (24, 25)}, the spring member {30} and an inner surface of the outer sleeve {32, 33} are on each side of the longitudinal center line substantially parallel; on at least one side of the longitudinal center line, the outer surface {left side of 24, right side of 25} of the inner sleeve, the spring member {30} and the inner surface {32, 33} of the outer sleeve extend at an angle to the longitudinal center line; and an outer surface {34} of the outer sleeve {32 + 33 + 34} is substantially parallel to the center line along the height.
However, Mosler does not explicitly disclose the outer sleeve is configured to receive an axle inserted at least partially within the outer sleeve.
Verzicht teaches {Figure 2} the outer sleeve {2} is configured to receive an axle {8} inserted at least partially within the outer sleeve {2}.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the bushing disclosed by Mosler to be adapted to receive an axle at least partially received within the outer sleeve, as taught by Verzicht, in order to “reduce vibrations”, “absorb reaction forces”, “increase driving comfort”, and “avoid undesired tilting movements of the vehicle body” [0002].
Regarding claim 2, Mosler discloses {Figure 4} the angle is a first angle {parallel with 29}, and the mounting bore {28} extends at a second angle with the longitudinal center line {along 28}; and an elastomeric material of the spring member {30} is in contact with the inner surface {32, 33} of the outer sleeve {32 + 33 + 34} and the outer surface {left side of 24, right side of 25} of the inner sleeve.
Regarding claim 3, Mosler discloses {Figures 3-4} a width of the elastomeric material of the spring member {30} in the vertical cross-section is substantially constant along the height.
Regarding claim 4, Mosler discloses {Figures 1-4} the transverse member {4 (along 27)} is situated substantially perpendicular to the longitudinal center line {along 28}.
Regarding claim 5, Mosler discloses {Figure 4} the mounting bore {28} is at an angle of between 0 and 40 degrees, preferably between 5 and 15 degrees from the longitudinal center line, preferably about 10 degrees {“on the order of 15°” [0020]}.
Regarding claim 7, Mosler and Verzicht disclose all the aspects of claim 1. Mosler further discloses an elastomeric spring material with a damping of 0-30 degrees in phase between force and displacement {“on the order of 15°” [0020]}. 
However, Mosler does not explicitly disclose the spring member has an E modulus between 0.5 Mega Pascal (MPa) and 10 MPa, a shear modulus of between 0.1 MPa and 3 MPa.
Mosler discloses the claimed invention except for the spring member having an E modulus between 0.5 Mega Pascal (MPa) and 10 MPa, a shear modulus of between 0.1 MPa and 3 MPa and a damping of 0-30 degrees in phase between force and displacement. It would have been obvious to one having ordinary skill in the art at the time the invention was made to give the spring member an E modulus between 0.5 Mega Pascal (MPa) and 10 MPa, a shear modulus of between 0.1 MPa and 3 MPa and a damping of 0-30 degrees in phase between force and displacement, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 11, Mosler discloses {Figure 4} a road vehicle comprising: an assembly comprising a bushing {8}, the bushing having a longitudinal center line {along 28}, having an inner sleeve {26 (24, 25)} with a mounting bore {28} that extends through the inner sleeve from a top surface {near 22} to a bottom surface {near 23}, an outer sleeve {9, 32 + 33 + 34} and a spring member {30} extending along a height along the longitudinal center line, the assembly further comprising a transverse member {2} that is attached to the outer sleeve {9, via 4}, wherein in a vertical cross-section that comprises the longitudinal center line along the height, the bushing comprises: a first outer surface of the inner sleeve {24, 25}, the spring member {30} and an inner surface of the outer sleeve {33, 34} are on each side of the longitudinal center line substantially parallel; on at least one side of the longitudinal center line, the outer surface {left side of 24, right side of 25} of the inner sleeve, the spring member {30}, and the inner surface {32, 33} of the outer sleeve {32 + 33 + 34} extend at an angle to the longitudinal center line; and a second outer surface {33+34} of the outer sleeve is substantially parallel to the longitudinal center line along the height. 
However, Mosler does not explicitly disclose the outer sleeve is configured to receive an axle inserted at least partially within the outer sleeve.
Verzicht teaches {Figure 2} the outer sleeve {2} is configured to receive an axle {8} inserted at least partially within the outer sleeve {2}.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the bushing disclosed by Mosler to be adapted to receive an axle at least partially received within the outer sleeve, as taught by Verzicht, in order to “reduce vibrations”, “absorb reaction forces”, “increase driving comfort”, and “avoid undesired tilting movements of the vehicle body” [0002].
Regarding claim 12, Mosler discloses {Figures 1-4} a second bushing {48} and a second mounting bore {28}, wherein the bushing {8} and the second bushing {48} are connected to a body {4} mounted on the axle {2} with wheels {3}, via bolts extending through the mounting bore {28} and the second mounting bore {28}.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mosler in view of Verzicht, and further in view of Sturmon (US 5,988,614).
Regarding claim 6, Mosler discloses all the aspects of claim 1. However, Mosler does not explicitly disclose an elastomeric material of the spring member comprises at least one of rubber, a rubber compound, silicon, nitil or polyurethane.
Sturmon teaches {Figure 17} the spring material of the spring members {325} comprises an elastomeric material of polyurethane, or a blend thereof {Col. 2, lines 47-51}.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date that the elastomeric spring disclosed by Mosler would comprise a rubber, a rubber compound, silicon, nitil or polyurethane, or a combination in order to provide “excellent alignment and control in front axle applications” {Col. 3, lines 1-2}. In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Allowable Subject Matter
Claims 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record discloses the bushing as claimed in claim 8, wherein a first end portion of the transverse axle is inserted within the first outer sleeve of the first bushing, and a second end portion of the transverse axle is inserted within an outer sleeve of the second bushing, and the transverse axle is attached at a first end of the first end portion to a first wheel and attached at a second end of the second end portion to a second wheel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel M. Keck/Patent Examiner, Art Unit 3614                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614